DETAILED ACTION
Election/Restrictions
Newly submitted claim 9 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention is a properly restricted distinct apparatus from that of originally presented claims 1-8. Specifically, the invention of claim 9 requires a specific timing of a subsequent second flushing that is not required by the originally presented invention. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 9 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The amended claim now recites “the control unit is configured to, when causing the recording head to execute the first flushing, based on a detection result of the ejection detection unit, and in a case…” It is unclear what exactly the claimed language is intended to mean. Is the first flushing based on the detection result, or is the case where it is determined there is no non-ejecting nozzle based on a detection result? Further, the language “configured to, when causing…, based on…, and in a case…” Is unclear. It appears there is some language missing in the clause without which the clause cannot be made proper sense of. Clarification is required. 
Because claims 3-8 and 10 depend from claim 1, they are also rejected. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites that the recording head “comprises the non-ejecting nozzle,” but 1) a non-ejecting nozzle is only present some of the time, and thus the recording head cannot comprise something that is not always present, and 2) claim 1, from which claim 10 depends, refers to a case in which a non-ejecting nozzle is not present, and thus claim 10 seems to be at odds with claim 1. Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya (2014/0218430) in view of Saitoh et al. (8,382,241).

 	Regarding claims 1 and 10, Moriya teaches an inkjet recording apparatus comprising: 
 	a recording head (fig. 1, item 5) having a plurality of nozzles (fig. 5, items 104) that eject ink; 
 	a control unit (fig. 8, item 501) that causes the recording head to execute flushing to eject the ink at a timing different from timing that contributes to image formation on a recording medium (see fig. 12); 
 	a continuous medium (fig. 1, medium shown) that has a plurality of inter-image portions (fig. 15, items 55) onto which the ink ejected from each nozzle is deposited (see fig. 15); and 
 	an ejection detection unit (fig. 5, item 81) that detects the presence or absence of ejection of the ink from each nozzle ([0055]-[0056]); 
 	
 	the control unit is configured to cause the recording head to execute the flushing as a first flushing (fig. 12, perform flushing/defective nozzle detection) in which the recording head to ejects the ink at a timing when the inter-image portions face the recording head due to traveling of the continuous medium ([0160]-[0161]); and wherein
 	the control unit is configured to cause the recording head to execute the flushing as a second flushing (fig. 13, perform flushing on defective nozzle) in which the recording head to ejects the ink at timing at which the continuous medium faces the recording head (see fig 15); and 
 	the control unit is configured to, when causing the recording head to execute the first flushing, in a case where it is determined there is no non-ejecting nozzle, cause the recording head to execute the first flushing as a subsequent flushing without performing the second flushing (see figs. 12, 13, Note that when a defective nozzle is detected in figure 12, YES at ANY DEFECTIVE NOZZLE?, automatic maintenance is performed in figure 13, whereby a second flushing is executed. This meets the limitation of claim 10. Further, when no defective nozzle is determined in the first flushing, NO at ANY DEFECTIVE NOZZLE?, the sequence ends, and the next flushing that takes place is automatically the first flushing again during the next defective nozzle detection).
 	Moriya teaches a first flushing, during which the presence of any defective nozzles is detected, and wherein, based on the detection of at least one defective nozzle, a second flushing of at least that one nozzle. Moriya also teaches a continuous medium to be printed by a line printer so that flushing must take place on the medium itself because there are no gaps in between single sheets of the medium. Thus, both of Moriya’s first and second flushings must take place on the medium itself. The claimed invention requires an endless conveyor belt that has a plurality of opening portions through which the ink ejected from each nozzle of the recording head passes, and that conveys the recording medium to a position facing the recording head so that a first flushing can take place into the belt and the second flushing can take place on the medium itself. That is, according to the claimed invention, because there are gaps between pages, the necessarily occurring first flushing can take place into the belt, while the second flushing, which only happens some of the time, can take place onto the medium. In this way, media that is subjected to flushing is minimized and waste is decreased. 
	Saitoh teaches an endless belt with openings through which ink is flushed between pages of print media (Saitoh, see figs. 2, 12). It would have been obvious to apply the first/second flushing technique disclosed by Moriya to the device disclosed by Saitoh because doing so would allow for the detection of defective nozzles and subsequent correction of those nozzles, thereby increasing print quality. 
 	Upon combination of the technique of Moriya with the device of Saitoh, it would have been obvious to one of skill in the art to configure the resultant device so that the first flushing would flush ink into the openings in the belt between consecutive pages, and then, if there was a defective nozzle, the second flushing would take place on the media itself. That is, because the endless belt is constantly moving, there would only be enough time for a single flushing into the openings in the belt before a subsequent page was underneath the printhead. Thus, it would have been obvious to execute the second flushing onto the subsequent page so that the maintenance routine including the first and second flushings could be completed as quickly as possible, thereby increasing throughput of the printer.  
	According to MPEP 2114, the manner of operating a device does not distinguish a claimed apparatus from the prior art. Here, it should be noted that there are a number of purely functional limitations that do not bear on the structure of the device. The same rationale is applied to claims 2-8.
	 	Regarding claim 3, Moriya in view of Saitoh teaches the inkjet recording apparatus according to claim 1, wherein the control unit, in a case where it is determined that there is a non-ejecting nozzle based on a detection result of the ejection detection unit, causes the recording head to execute the second flushing as subsequent flushing (Moriya, see figs. 12, 13). 	Regarding claim 4, Moriya in view of Saitoh teaches the inkjet recording apparatus according to claim 3, wherein the control unit, in a case where it is determined that there is a non-ejecting nozzle based on a detection result of the ejection detection unit, causes the recording head to execute the first flushing as subsequent flushing (Moriya, see figs. 12, 13). 	Regarding claim 5, Moriya in view of Saitoh teaches the inkjet recording apparatus according to claim 1, wherein the control unit causes the recording head to execute the second flushing on the non-ejecting nozzle (Moriya, see fig. 13).

 	Regarding claim 7, Moriya in view of Saitoh teaches the inkjet recording apparatus according to claim 1, wherein the control unit, in a case where it is determined that there is no non-ejecting nozzle based on a detection result of the ejection detection unit after causing the recording head to execute the second flushing, causes the recording head to execute the first flushing after that (Moriya, see figs. 12, 13, Note that any number of combinations of first and second flushings can be executed based on the frequency of the maintenance routine, the presense of a sheet of media and the presence of the openings).
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of Saitoh as applied to claim 1 above, and further in view of Fukuda (2012/0194585).
 	Regarding claim 6, Moriya in view of Saitoh teaches the inkjet recording apparatus according to claim 1, wherein the control unit selects either to perform the second flushing or not to perform the second flushing based on a determination result of the presence or absence of the non-ejecting nozzle (Moriya, see figs. 12, 13).
Moriya in view of Saitoh does not teach causing the recording head to execute oscillation of the ink meniscus in each nozzle before causing the recording head to execute flushing. Fukuda teaches this (Fukuda, Abstract, see fig. 8). It would have been obvious to one of ordinary skill in the art at the time of invention to vibrate the meniscus in the nozzles slightly before flushing, as disclosed by Fukuda, in the device disclosed by Moriya in view of Saitoh because doing so would maintain the ink in the vicinity of the nozzle at an appropriate viscosity for the subsequent flushing (Fukuda, [0006]). 
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of Saitoh as applied to claim 1 above, and further in view of Yamakazi et al. (7,364,254).
 	Regarding claim 8, Moriya in view of Saitoh teaches the inkjet recording apparatus according to claim 1, further comprising an ink receiving unit that receives the ink ejected from the recording head and passed through the opening portion of the conveyor belt when the recording head executes the first flushing (Saitoh, note that there is necessarily such an ink receiving unit underneath the openings). Moriya in view of Saitoh does not teach wherein the ejection detection unit is provided on the ink entry side of the ink receiving unit. Yamakazi teaches an ink receiving unit with an ejection detection unit provided on an ink entry side of the receiving unit (Yamakazi, see figs. 2, 3, 6, Note that ink receiving unit 31 has detection unit 32 in its entry). It would have been obvious to one of ordinary skill in the art at the time of invention to position the ejection detection unit of Moriya in view of Saitoh at the entry side of Saitoh’s ink receiving unit and below Saitoh’s belt because doing so would amount to substituting one known ejection detection unit positioning for another to obtain predictable results. In other words, while Moriya in view of Saitoh’s ejection detection unit is positioned adjacent the nozzles, it would have been obvious to position such a unit anywhere in the flight path of the droplets, including at an entry position of a liquid receiver, as disclosed by Yamakazi.

Response to Arguments
Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive. Applicant’s entire argument is: “Moriya’s control unit executes a second flushing, but does not execute the claimed first flushing. Saitoh’s control unit does a first flushing but not the second flushing.” First, this argument has not provided Examiner with any real detail as to how Applicant regards the prior art as deficient in meeting the claimed limitations. Second, just for the sake of argument, even if Applicant’s assertion is correct that each reference teaches only one of the first and second flushings, this is the exact basis for rejections under Section 103. That is, there is no impropriety in combining two references teaching different things that can be properly combined. 
Examiner maintains that all claimed limitations are disclosed by the prior art combination. Moriya teaches a first flushing during which a flushing detection takes place and a subsequent second flushing if the detection detects a non-ejecting nozzle. Moriya does not teach a belt with holes and cut-sheet printing. Saitoh teaches this. Combining Saitoh’s cut-sheet printing and belt with holes with Moriya’s technique of first and second flushing, all claimed limitations are met. Examiner maintains that the rejections above are clearly articulated and cited. 
The standing prior art rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853